972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cyril A. KOLOCOTRONIS, Appellant,v.Keith SCHAFER;  Russ Breyfoole, Appellees.
No. 92-1400.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 24, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Cyril A. Kolocotronis appeals from the District Court's1 grant of summary judgment to defendants in his 42 U.S.C. § 1983 action.  We affirm.


2
Kolocotronis was involuntarily committed to the custody of the Missouri Department of Mental Health (MDMH) after he was found not guilty by reason of insanity of assault with intent to ravish.  Kolocotronis filed the instant action claiming that defendants, who are employees of MDMH, violated his constitutional rights when they forced him to stop making telephone calls to a St. Louis radio station.  He sought money damages and permission to call the station.


3
We may affirm the District Court's entry of summary judgment on any basis supported by the record.   See Smith v. Mark Twain Nat'l Bank, 805 F.2d 278, 294 n.25 (8th Cir. 1986).  A decision restricting the rights of involuntarily committed individuals, "if made by a professional, is presumptively valid;  liability may be imposed only when the decision by the professional is such a substantial departure from accepted professional judgment, practice, or standards as to demonstrate that the person responsible actually did not base the decision on such a judgment."   Youngberg v. Romeo, 457 U.S. 307, 323 (1982) (footnotes omitted).  Nemesio Gutierrez, a psychiatrist employed by MDMH, submitted an affidavit asserting that, in his professional judgment, permitting Kolocotronis to make such calls would be detrimental to his mental health.  We conclude that this decision is presumptively valid, and there is no indication that it represents a substantial departure from accepted professional judgment, practice or standards.  We deny Kolocotronis's request for counsel at this stage of the proceedings.


4
Accordingly, we affirm.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri